EXHIBIT For Immediate Release Contact: Claire M. Chadwick SVP and Chief Financial Officer 630 Godwin Avenue Midland Park, NJ 07432 201- 444-7100 PRESS RELEASE Stewardship Financial Corporation Reports Earnings for the Year Ended December 31, 2008 Midland Park, NJ – March 2, 2009 – Stewardship Financial Corporation (NASDAQ:SSFN), parent of Atlantic Stewardship Bank, reported net income for the year ended December 31, 2008, of $3.5 million, or $0.63 per diluted share, as compared to net income of $4.6 million or $0.82 per diluted share for the year ended December 31, 2007.Net income for the quarter ended December 31, 2008 was $423,000, or $0.08 per diluted share, compared to $838,000, or $0.15 per diluted share, for the same 2007 period.All per share calculations have been adjusted for a 5% stock dividend paid in November 2008 and 2007. Commenting on the Corporation’s current results, Paul Van Ostenbridge, Stewardship Financial Corporation’s President and Chief Executive Officer stated, “We are all aware of the unprecedented events which negatively impacted financial institutions and the economy in 2008.Despite operating in this extremely challenging environment, we are pleased to report that our Corporation remains strong and profitable.However, our results for the year were affected by the need to increase our loan loss reserves.” Net interest income was $22.3 million for the year ended December 31, 2008 which was 14.8% greater than the $19.4 million achieved for the year ended December 31, 4 Press Release - Midland Park NJ Stewardship Financial Corporation continued March 2, 2009 The provision for loan losses for the year ended December 31, 2008 totaled $3.6 million, compared to $530,000 for the year ended December 31, 2007.Van Ostenbridge commented, “We are diligently managing our loan portfolio to control delinquencies.The significant increase in the provision for loan losses is a direct result of problems related to a few commercial credit facilities.In management’s opinion, the allowance for loan losses is adequate to cover losses inherent in the portfolio at December 31, 2008.” “Notwithstanding this difficult and competitive operating environment, we are dedicated to monitoring the performance of our loan portfolio and to the early detection of any credit issues.We recognize that appropriate management of our balance sheet growth coupled with proactive expense control measures are extremely important in protecting and enhancing shareholder value,” Van Ostenbridge stated. The
